 



EXHIBIT 10.2

FOURTH AMENDMENT
OF
USG CORPORATION RETIREMENT PLAN

(As Amended and Restated Effective as of January 1, 1999)

          WHEREAS, USG Corporation Retirement Plan (the “plan”) is maintained by
USG Corporation (the “company”), which plan was amended and restated on December
29, 1999, effective as of January 1, 1999; and

          WHEREAS, it now is deemed desirable and in the best interests of the
employers under the plan and their employees to further amend the plan;

          NOW, THEREFORE, pursuant to the amending power reserved to the company
under subsection 14.1 of the plan, the plan is further amended, effective as
indicated, in the following particulars:

          1. Effective January 1, 2005, by substituting the following for that
portion of subsection 4.5 of the Plan that follows subparagraph 4.5(d):



  “(e)   any SELECTBENEFITS credits realized as a result of the exchange of
vacation time or medical plan coverage for compensation under USG
SelectBenefits; and     (f)   any payments made under USG Corporation Key
Employee Retention Plan (and any similar or successor plan) after December 31,
2004.

 



--------------------------------------------------------------------------------



 



Compensation paid to a participant by a USG Company or a predecessor company for
a period of service before the participant became a participant that is
designated as benefit service pursuant to subparagraph 4.4(b) or (d) shall be
considered as compensation paid by the employers in determining the
participant’s “earnings”. Except as otherwise provided in the next preceding
sentence, any compensation paid to an employee or participant by a USG Company
that is not an employer under the plan or by a predecessor company (or that
would have been paid but for the employee’s or participant’s salary reduction
authorization in effect under a defined contribution plan or cafeteria plan by
any such corporation) shall not be considered as “earnings” for purposes of the
plan. Any lump sum payment payable to a participant as a “hiring bonus” or cash
incentive to become employed by a USG Company (even if such payment is
contingent on the participant remaining employed by a USG Company for a
specified period of time) shall be considered earnings for purposes of the
plan.”

          2. Effective January 1, 2004, by adding the following subparagraph
5.8(c) to the plan:



  “(c)   The provisions of subparagraph 7.8(c) shall apply to the payment of
disability retirement income (except any portion thereof payable in a lump sum)
to the extent described therein.”

          3. Effective as of January 1, 2004, by substituting the following for
subparagraph 7.4(c) of the plan:



  “(c)   Level Payment Option. If a participant retires on an early retirement
date and payment of the participant’s monthly retirement income begins on his
retirement date and before the earliest date the participant is eligible to
receive Old Age Insurance Benefits under the Social Security Act, a larger
monthly retirement income payable to the participant until the first to occur of
the date of the participant’s death or the earliest date on which the
participant becomes eligible to apply for and to receive Old Age Insurance
Benefits under the Social Security Act, and, where the full actuarial equivalent
of the normal form and amount of the participant’s retirement income has not
been provided under the option, with a

-2-



--------------------------------------------------------------------------------



 



      continuance of a smaller amount of retirement income benefit after the
earliest date on which the participant becomes eligible to apply for and to
receive Old Age Insurance Benefits under the Social Security Act and until the
participant’s death.”

          4. Effective January 1, 2004, by adding the following new subparagraph
7.8(c) to the plan:



  “(c)   Retroactive Annuity Starting Date. In accordance with rules established
by the committee and under such circumstances as the committee may determine, a
participant may elect that his retirement benefits commence as of a retroactive
annuity starting date that is prior to the date the participant receives the
explanation described in subparagraph 7.7(a) above, provided (A) the participant
was otherwise entitled to commence his retirement benefits as of such annuity
starting date under the terms of the plan, (B) the participant shall not
actually receive a distribution until at least 30 days after the participant has
received the written explanation described above (or has waived the 30-day
period), and (c) the participant’s spouse consents to such commencement in the
manner described in Section 7.7. A participant may not elect such a retroactive
annuity starting date with respect to any benefits that are payable in a lump
sum. If a participant elects a retroactive annuity starting date, the amount of
the participant’s benefit payments shall be determined as of the retroactive
annuity starting date elected by the participant, and the participant shall
receive a one-time lump sum payment equal to the sum of the payments
attributable to the period between the retroactive annuity starting date and the
date benefits actually commence (increased by interest at the rate determined in
Paragraph A-4 as of the date such payment is made).”

          5. Effective July 1, 2004, by substituting the following for
Paragraphs A-5 and A-6 of Supplement A to the Plan:

-3-



--------------------------------------------------------------------------------



 



     “A-5. Other Forms.



  (a)   For purposes of determining actuarial equivalence between forms of
benefit payment under the plan (other than calculation of lump sum actuarially
equivalent values in accordance with paragraph A-4 and the calculation of the
level payment option actuarially equivalent values in accordance with
subparagraph (b) below), the interest rate used under the plan is 7 percent.    
(b)   For purposes of determining actuarial equivalence of the level payment
option under subparagraph 7.4(c), the interest rate shall be the average of the
annual rates of interest on 30-year Treasury securities, as announced by the
Treasury Department pursuant to Section 417(e)(3)(A)(ii)(II), for the November
prior to the calendar year in which the participant’s benefits are to commence.

     A-6. Mortality. The mortality factors under the plan shall be taken from
the 1994 Uninsured Pensioner Mortality Table projected to 2002 (UP94@2002) with
weighted annuity factors assuming a population of 90 percent males and
10 percent females. Notwithstanding the above, for purposes of determining the
lump sum actuarially equivalent value and the level payment option of a
participant’s benefit, the mortality factors shall be those set forth in the
unisex table (50% male/50% female) described in Revenue Ruling 2001-62.”

          IN WITNESS WHEREOF, the company has caused these presents to be signed
by its officer thereunto duly authorized this 4th day of November, 2004.

            USG CORPORATION
      By:   /s/ PETER K. MAITLAND         Vice President, Compensation,       
Benefits And Administration     

-4-